             Case 2:21-cr-20618-TGB-EAS ECF AUSA:
                                            No. 1, PageID.1    Filed 04/17/20
                                                    Laura L. Moody              Page 1(313)
                                                                            Telephone:  of 4226-9100
AO 91 (Rev. ) Criminal Complaint            Special Agent:            Paul Brumley                  Telephone: (313) 378-4315

                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                Eastern District of Michigan

United States of America
   v.
Santam Dhillon                                                              Case No.




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of                   April 17th, 2020               in the county of            St. Clair             in the
       Eastern           District of       Michigan          , the defendant(s) violated:
                  Code Section                                              Offense Description
Title 21 USC 841 (a)(1)                                       Possession with Intent to Distribute five kilograms
                                                              or more of a mixture or substance containing a
                                                              detectable amount of cocaine




         This criminal complaint is based on these facts:
The attached Affidavit




                                                                                                          Digitally signed by PAUL J
✔ Continued on the attached sheet.                                         PAUL J BRUMLEY BRUMLEY
                                                                                          Date: 2020.04.17 13:03:30 -04'00'
                                                                                             Complainant’s signature

                                                                         Paul Brumley, Special Agent, HSI
                                                                                              Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date: April 17, 2020                                                                            Judge’s signature

City and state: Detroit, MI                                              Honorable Anthony P. Patti, United States Magistrate Judge
                                                                                              Printed name and title
Case 2:21-cr-20618-TGB-EAS ECF No. 1, PageID.2 Filed 04/17/20 Page 2 of 4




             AFFIDAVIT IN SUPPORT OF COMPLAINT

      I, Jason Brumley, Special Agent of Homeland Security Investigations,
      Detroit, Michigan, United States Department of Homeland Security,
      being duly sworn, hereby states:

                         I.     INTRODUCTION

   1. I have been a Special Agent (SA) with Homeland Security
      Investigations (HSI) for the past fifteen years. Before this, I was a
      United States Customs Inspector for approximately three years.

   2. The following information is based upon my own knowledge and
      previous experiences as well as the knowledge of fellow law
      enforcement officers. The following affidavit contains only those facts
      I believe necessary to establish probable cause and does not
      necessarily contain all the facts known at this time.

   3. This affidavit is provided in support of a complaint against Santam
      Dhillon. Probable cause exists that Santam Dhillon violated 21 U.S.C.
      § 841(a)(1), Possession with Intent to Distribute five kilograms or
      more of a mixture or substance containing a detectable amount of
      cocaine.

                         II.    PROBABLE CAUSE

   4. On April 17, 2020, Customs and Border Protection (CBP) officers
      conducted an outbound inspection of Ontario plated (9274PZ)
      commercial tractor as it was proceeding into Canada at the Blue
      Water Bridge, Port Huron, Michigan Port of Entry (POE). The
      commercial tractor was driven by Santam DHILLON, a naturalized
      Canadian Citizen and resident of Inglewood, Ontario, Canada. The
      outbound inspection was initiated after DHILLON told CBP Officers,
      that he had a load of chocolate milk which was picked up in
      California. CBP Officers directed DHILLON and his commercial
      tractor into the CBP inspection area for a mobile X-Ray of the truck
      and trailer.
Case 2:21-cr-20618-TGB-EAS ECF No. 1, PageID.3 Filed 04/17/20 Page 3 of 4




   5. The CBP X-Ray of the tractor revealed anomalies in the bunk area of
      the cab to be bundles of a dense unknown substance. Physical
      inspection of the truck cab by CBP Officers revealed numerous
      individual kilogram sized objects that were vacuum sealed. While
      this was happening, DHILLON fell faint and CBP Officers notified
      EMS. DHILLON was later cleared my McLaren Port Huron and later
      taken back to the Blue Water Bridge.


   6. CBP Officers retained one of the objects and tested the substance
      inside which tested positive for cocaine. CBP noticed a small amount
      of the packages appeared to be different from the others. CBP
      conducted a field test of the substance inside which tested positive for
      fentanyl. Approximately 39.9 kilograms of cocaine, and 5.65
      kilograms of fentanyl were seized.

   7. At approximately 0800hrs, Myself and Special Agent Greg Abair
      interviewed DHILLON. I advised DHILLON of his Miranda rights
      and asked him to sign the Miranda form that he had read the
      statements and understood them. DHILLON agreed to answer
      questions and stated that he had a mistake. DHILLON stated he was
      going to be paid $10,000 by a Canadian National named Bobby
      DHALIWAL to pick up narcotics in California and transport them
      back to Ontario, Canada. DHILLON stated he entered the United
      States with a “legitimate” load destined for California. DHILLON
      stated he was given three cell phones from DHALIWAL. DHILLON
      stated he was contacted on one these phones and given an address in
      Rancho Cucamonga, California. DHILLON stated he drove to the
      address and was met an unknown Hispanic male and unknown
      Caucasian male. DHILLON stated the Caucasian male had the
      narcotics in a duffle bag and cardboard box. DHILLON stated he and
      the Caucasian male loaded the narcotics into the top bunk area of his
      cab. DHILLON stated he then continued his trip and dropped off his
      legitimate load, and then retrieved a legitimate load to return to
      Canada with.




                                      2
Case 2:21-cr-20618-TGB-EAS ECF No. 1, PageID.4 Filed 04/17/20 Page 4 of 4




   8. Based upon the aforementioned facts, I believe that there is probable
      cause to believe that Santam Dhillon did knowingly and unlawfully
      possess with the intent to distribute 5 kilograms or more of a mixture
      or substance containing a detectable amount of cocaine, a schedule I
      controlled substance, all in violation of Title 21 USC 841 (a)(1).


                                     PAUL J         Digitally signed by PAUL J
                                                    BRUMLEY
                                     BRUMLEY        Date: 2020.04.17 12:58:24 -04'00'
                                     ___________________________
                                     Jason Brumley, Special Agent
                                     Homeland Security Investigations


Sworn to before me and signed in my presence
and/or by reliable electronic means.

___________________________
Hon. Anthony P. Patti
United States Magistrate Judge
Dated: April 17, 2020
